DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-6 are currently pending in the application; of these, claims 1, 4, and 5 are independent.  All of the currently pending claims have been examined in the present Office action.	
	
Specification
3.	The disclosure is objected to because of the following informalities: in lines 10-11 of page 10, the reference to “... six inner outer spoke members” appears to be in error (it is considered that this should read “... six outer spoke members”).  In line 14 of page 16, “outer frame assembly 38” appears to be in error (the outer frame assembly was previously designated by the reference numeral 36 - see page 15, line 9).
Appropriate correction is required.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



7.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 9 of claim 1, the recitation “... operable for removing at the core exposed by the first boring assembly transverse to the tunnel axis ...” is confusing, such that applicant’s intended meaning cannot be discerned.  The recitation “for removing at the core” appears to be in error.  Further, it is not clear what is intended to be “transverse to the tunnel axis”.
In the last line of claim 4, “the boring assembly” lacks proper antecedent basis in the claims.
In line 1 of claim 6, “the first boring means” lacks proper antecedent basis in the claims.

8.	The following claim terms invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“locating means” (e.g., claim 1, line 2; claim 5, line 2);
“drive means” (e.g., claim 1, line 11; claim 5, line 16);
“first boring means” (e.g., claim 6, line 1).
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Although the terms “locating means” and “first boring means” are mentioned in applicant’s written specification, there is no disclosure or indication as to what specific disclosed structure is intended to correspond to these terms.  The term “first boring means” is not used at all in the written specification.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



11.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enz, U.S. Patent No. 3,325,217.
Enz discloses a tunnel boring machine (see, e.g., Figs. 3-8) including locating means (e.g., hydraulic cylinders 31; see Fig. 4 and col. 4, lines 15-24), a first boring assembly (e.g., rotary support 3) for boring into an annular face surrounding a core (note, in Fig. 4, the annular face that is being cut by the cutters 2 of the rotary support 3, and which also defines the core 101).  Enz further discloses a core removal assembly (e.g., transversely-movable hydraulic jacks 20 may be used to break off the core and a conveyor 18 may be used to haul the core away; see Fig. 4, col. 3, lines 61-69, and col. 4, lines 49-56) and drive means (a drive means 4 is provided to rotate the rotary support 3 while hydraulic cylinders 5 press it into the annular face; see col. 4, lines 15-23).
With respect to claims 2 and 4, the Enz hydraulic jacks 20 constitute a core rupturing assembly, as recited.
With respect to claim 3, Enz further discloses cutting blades, as recited (see the rock cutters 2 in Figs. 3, 6 and/or the rock cutters 131 in Figs. 9, 11A, 11B and/or the cutter teeth 47 in Figs. 13-14).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Enz, U.S. Patent No. 3,325,217 in view of Wise, U.S. Patent No. 4,013,319.
Enz discloses a tunnel boring machine (see, e.g., Figs. 3-8) including locating means (e.g., hydraulic cylinders 31; see Fig. 4 and col. 4, lines 15-24), a first boring assembly (e.g., rotary support 3) for boring into an annular face surrounding a core (note, in Fig. 4, the annular face that is being cut by the cutters 2 of the rotary support 3, and which also defines the core 101).  Enz further discloses a core removal assembly (e.g., transversely-movable hydraulic jacks 20 may be used to break off the core and a conveyor 18 may be used to haul the core away; see Fig. 4, col. 3, lines 61-69, and col. 4, lines 49-56) and drive means (a drive means 4 is provided to rotate the rotary support 3 while hydraulic cylinders 5 press it into the annular face; see col. 4, lines 15-23).  Enz 
In the same field of endeavor, Wise discloses a tunneling machine used to form a kerf outlining or defining the wall of the tunnel and thereby producing an uncut core within the kerf cut (see, e.g., col. 3, lines 38-50).  With reference to Fig. 11, Wise teaches removing such a core 120 by using a boring assembly (e.g., impact tool 100 and pull-down mechanism 119) to bore into the face of the core to provide a blast hole (see col. 12, lines 8-20).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Wise, to provide the Enz tunnel boring machine with a second boring assembly in order to facilitate breaking the Enz core into smaller pieces and facilitate its removal.
With respect to claim 6, Enz further discloses cutting blades, as recited (see the rock cutters 2 in Figs. 3, 6 and/or the rock cutters 131 in Figs. 9, 11A, 11B and/or the cutter teeth 47 in Figs. 13-14).

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270 1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/M.A.G/Examiner, Art Unit 3672                        
March 19, 2021